

EXHIBIT 10.1
Amended and Restated Change of Control Agreement dated October 5, 2007




Matritech, Inc. (the “Company”) and Stephen D. Chubb (“Executive”) hereby enter
into this Amended and Restated Change of Control Agreement (“Agreement”),
effective on the date of closing of a transaction whereby the Company sells
substantially all its assets to a subsidiary of Inverness Medical Innovations,
Inc. (the “Effective Date”).  This Agreement replaces and supersedes, effective
as of the Effective Date, the original Change of Control Agreement between the
parties dated March 16, 2006.


Whereas, the Company has entered into an agreement for the sale of substantially
all of its assets to a subsidiary of Inverness Medical Innovations, Inc.; and


Whereas, it is in the best interests of the Company’s stockholders that assets
be preserved for distribution to them; and


Whereas, both parties are amenable to changing the terms of the original change
of control agreement in accordance with the provisions hereof.


Now, Therefore, in consideration of the premises and for good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.           Purpose.  The Company considers it essential to the best interests
of its stockholders to foster the continuous and dedicated employment of its
executive officers and other key management personnel.  The Compensation
Committee of Board of Directors of the Company recognizes, however, that
competition for key management personnel is keen and that, as a small publicly
held corporation, the Company may face special challenges in ensuring the
continued commitment of its management.  To assist in ensuring that executive
officers and other key management personnel do not become distracted or consider
leaving the employ of the Company due to concerns about their employment
security in the event of a possible Change in Control (as defined in Section 2
hereof), the Committee has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of selected
members of the Company’s management, including the Executive.  Nothing in this
Agreement shall be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.


2.           Definitions.


“Change of Control Transaction” shall mean any transaction involving the
occurrence of (x) a change in the ownership of the Company (as
 
 
1

--------------------------------------------------------------------------------

 
defined in section 1.409A-3(i)(5)(v) of the final regulations under Internal
Revenue Code section 409A or any similar provisions of any successor
regulations), or (y) a change in effective control of the Company (as defined in
section 1.409A-3(i)(5)(vi) of the final regulations under Internal Revenue Code
section 409A or any similar provisions of any successor regulations) or (z) a
change in the ownership of a substantial portion of the assets of the Company
(as defined in section 1.409A-3(i)(5)(vii) of the final regulations under
Internal Revenue Code section 409A or any similar provisions of any successor
regulations).


3.           Change of Control Payments.  In the event of a Change of Control
Transaction, the Executive shall receive, in a lump sum payment paid within
thirty (30) days of the Change of Control Transaction, (i) a pro-rated incentive
bonus based on the portion of the then current fiscal year completed at the time
of the Change of Control Transaction compared to the Executive’s target annual
bonus for such year and (ii) all deferred compensation, if any, then maintained
in the Executive’s account, including without limitation all restricted stock
issued pursuant to the Amended and Restated Management Bonus Plan, whether or
not otherwise vested, and all other restricted stock which by the terms of the
individual restricted stock award agreement is to be vested upon an Acquisition
(as defined in such individual agreements).  All payments to be made by the
Company under this Section 3 shall be net of any tax or other amounts required
to be withheld by the Company under applicable law.


4.           Application of Section 280G of the Internal Revenue Code.  If the
payments and benefits provided for in this Agreement, together with any other
payments or benefits which the Executive has the right to receive from the
Company (or any of its subsidiaries or affiliates), would constitute an “excess
parachute payment” (as defined in Section 280G of the Internal Revenue Code) or
would otherwise be non-deductible by the Company as a result of application of
any similar statutory or regulatory provision, the Executive shall receive
either (a) all compensation and benefits provided for him under this Agreement
or (b) the maximum of compensation and benefits that will avoid an excess
parachute payment under Section 280G, whichever would provide the greater
after-tax benefit to the Executive.   In the event that clause (b) of this
Section 4 provides the greater after-tax benefit, the Executive shall be
entitled to select the items to be abated, provided that if the Executive fails
to make such selection within forty-five (45) days after the Company has given
notice of the need for such abatement, the Company may determine the method of
such abatement in its sole discretion.  If the Executive is to receive benefits
under clause (b) of this Section 8 and through error or otherwise the Executive
receives payments, together with other payments the Executive has the right to
receive from the Company (or its affiliates or subsidiaries) in excess of 2.99
time the Executive’s base amount, the Executive agrees to immediately refund the
overpayment to the Company, together with interest thereon at the applicable
Federal rate determined under Section 1274(d) of the Code, compounded annually,
or at such other rate as may be required in order that no such payments shall be
nondeductible to the Company by reason of the operation of Section 280G or any
similar statutory or regulatory provision.


5.           Notices.  Any notice, request, demand, and other communication
provided for or permitted by this Agreement shall be sufficient if in writing
and delivered in person or sent by registered or certified mail, postage
prepaid, or by overnight delivery service,
 
 
2

--------------------------------------------------------------------------------

 
to the Executive at the last address the Executive has filed in writing with the
Company, or to the Company at its main office, attention of the Board of
Directors.


6.           Amendments.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.


7.           Assignment; Entire Agreement.  Except for an assignment by the
Company in connection with a Change of Control Transaction in which the
successor, if other than the Company, shall assume and agree to perform this
Agreement in writing, neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other party, and without
such consent any attempted transfer shall be null and void and of no
effect.  This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.  In the event of the Executive’s
death after he becomes entitled to the Change of Control Payments but prior to
the completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).  This Agreement supersedes all prior
Agreements, whether written or oral with respect to the subject matter
hereof.  Notwithstanding the foregoing, the Non-Disclosure and Inventions
Agreement executed by the Executive (or any substitute or successor agreement of
similar import which the Executive may hereafter enter into with the Company)
and individual restricted stock award agreements executed prior to or after this
Agreement between the Executive and the Company shall remain in full force and
effect in accordance with its terms.


8.           Obligations of Successors.  In addition to any obligations imposed
by law upon any successor to the Company, the Company will use commercially
reasonable efforts to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


9.           Dispute Resolution.  In the event of any dispute between the
Company and the Executive as to any claim arising out of or relating to this
Agreement or the breach thereof, the parties shall endeavor in good faith to
settle the dispute through mediation using a professional mediator mutually
selected by them.  If the dispute has not been resolved within 90 days, either
party shall be free to pursue legal remedies, at law or in equity.


10.           Severability.  If any term or provision of this Agreement is
declared by a court of competent jurisdiction to be invalid or unenforceable for
any reason, this Agreement shall remain in full force and effect, and either (a)
the invalid or unenforceable provision shall be modified to the minimum extent
necessary to make it
 
 
3

--------------------------------------------------------------------------------

 
valid and enforceable, or (b) if such a modification is not possible, this
Agreement shall be interpreted as if such invalid or unenforceable provisions
were not a part hereof.


11.           Governing Law and Venue. This Agreement shall be construed and
enforced in accordance with the substantive law of the Commonwealth of
Massachusetts, without giving effect to its conflicts of law principles.  The
parties agree that any litigation pertaining to this Agreement shall be
maintained exclusively in the courts of general jurisdiction located in
Massachusetts, and each party agrees to submit to the jurisdiction and venue of
any such court.


In Witness Whereof, the parties have executed this Agreement effective on the
Effective Date.
 

 
Matritech, Inc.
 
 
 
 
By: _________________________ 
       Its ______________________ 
Stephen D. Chubb 
 
 
 
 
__________________________

                                                                                     
 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 